Citation Nr: 1016425	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-13 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed left 
shoulder condition.  

2.  Entitlement to service connection for a claimed residuals 
of a right wrist injury.  

3.  Entitlement to service connection for a claimed bilateral 
eye condition.  

4.  Entitlement to service connection for claimed 
hypertension.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Appellant served on active duty for training from 
September 1978 to December 1978.  He subsequently served in 
the National Guard through March 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the RO.  

Although the Appellant initially requested a hearing, he 
withdrew his request in a June 2006 statement.  

The issues of service connection for a left shoulder 
condition, hypertension and a bilateral eye condition are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

The Appellant currently is not shown to have a right wrist 
disorder that can be linked to an injury or other incident of 
his service with the National Guard.  


CONCLUSION OF LAW

The Appellant does not have a right wrist disability due to a 
disease or injury that was incurred in or aggravated by a 
period of active duty for training or an injury that was 
incurred in or aggravated by a period of inactive duty for 
training.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The Appellant was provided notice of VCAA in May 2005 prior 
to the initial adjudication of his claims for service 
connection for a right wrist condition in the October 2005 
rating decision.  

The VCAA letter indicated the types of evidence necessary to 
substantiate the claims, and the division of responsibility 
between the Appellant and VA for obtaining that evidence, 
including the information needed to obtain both his private 
and VA medical treatment records.  

Thereafter, the Appellant also received notice pertaining to 
the downstream disability rating and effective date elements 
of the claims in March 2006.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-20.  

The Board acknowledges that the Appellant has not been 
afforded a VA examination in conjunction with his claims.  A 
medical examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (a) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(b) establishes that the Appellant suffered an event, injury, 
or disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4).  

The Board concludes that obtaining a medical examination and 
medical nexus opinion under the circumstances presented in 
this case is not necessary to decide the claims for service 
connection for a right wrist condition and would serve no 
useful purpose.  Specifically, the medical evidence of record 
does not reflect a diagnosis of a current disability of the 
left shoulder and right wrist.  38 C.F.R. § 3.159(c)(4); cf. 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board otherwise concludes that all relevant evidence 
necessary for resolution of the issue of service connection 
for a right wrist disorder has been identified and obtained, 
to the extent possible.  The evidence of record includes 
service treatment records, VA medical records, VA examination 
reports, and statements from the Veteran and his 
representative.  

The Appellant has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
He has been accorded ample opportunity to present evidence 
and argument in support of his appeal.  All pertinent due 
process requirements have been met.  See 38 C.F.R.
§ 3.103.  


II.  Service Connection for Left Shoulder and Right Wrist 
Conditions

The Appellant asserts that he suffered a right wrist injury 
during service in the National Guard, as indicated by the 
April 2006 Form 9.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

With regard to a right wrist, the Veteran complained of a 
right wrist injury in May 1985.  No diagnosis was recorded, 
and the Veteran was returned to duty.  

The medical record does not include any current diagnosis of 
right wrist condition.  (See Union Regional Medical Center 
Treatment Reports dated in March 2005 and Sandhills Medical 
Foundation from March 2000 to December 2004).  

A diagnosed identifiable underlying malady or condition is 
needed to constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  In the absence of a right wrist 
disability, service connection is not warranted.  The case 
law is well-settled on this point.  

In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability).  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claims for service connection for 
a left shoulder condition and a right wrist injury, and these 
claims must be denied.  Because the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for a claimed left shoulder condition is 
denied.  

Service connection for a claimed right wrist injury is 
denied.  


REMAND

The Veteran asserts that he developed a bilateral eye 
condition and hypertension while he was in the National 
Guard, as indicated by the April 2006 Form 9.  

The medical evidence of record shows that he has a current 
diagnoses of hypertension and a pinguecula.  (See Treatment 
Reports from Union Regional Med. Ctr. Dated in December 2004 
and Eye Exam Results dated in 2003 and 2006).  

The service treatment records reflect complaints of dizziness 
and elevated blood pressure in March 1983.  The Veteran also 
complained of having a particle in his eye in June 1989.  He 
was treated for corneal abrasion.  

The Veteran has not been afforded a formal VA examination in 
connection with his current claims of service connection for 
hypertension and a bilateral eye condition.  In light of the 
recorded diagnoses, the Board finds that the Veteran should 
be afforded an examination with an opinion as to the likely 
etiology of the claimed hypertension and eye condition.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him submit any pertinent evidence in his 
possession and to either submit or 
provide the information and 
authorization(s) necessary for the RO to 
obtain on his behalf any records, not 
already associated with the claims file, 
pertaining to his medical treatment for 
hypertension and a bilateral eye 
condition.  The RO should undertake all 
necessary development to obtain and 
associate with the record all outstanding 
records of pertinent medical treatment.  

If any requested records are unavailable, 
or the search for the records is 
otherwise negative, that fact should 
clearly be documented in the claims file, 
and the Veteran so notified.  

2.  The Veteran should be afforded VA 
examinations to determine the current 
nature and likely etiology of the claimed 
hypertension and bilateral eye disorder.  
All indicated tests should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (that is, a 50/50 or higher 
probability) that the current 
hypertension or acquired eye disability 
is due to a documented event or incident 
of the Veteran's service including any 
period of active or inactive duty for 
training with the National Guard.  

A rationale for all opinions expressed 
should be provided and correlated with 
the history provided by the Veteran and 
recorded in the medical record.  


The Veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claims of service connection for 
hypertension or a bilateral eye condition 
in light of all the evidence or record.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
fully responsive Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


